DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments filed 26 May 2021 stating “Lord, however, merely provides for a rearward sweep angle B in FIG. 8a that has a sweep angle on a radially outer portion of between 10 degrees and 60 degrees over the full length of the outer portion. Lord: FIG. 8a; Claim 1 (emphasis added). It is respectfully submitted that Lord is silent as to ‘.. .a local aft sweep at the tip that extends from 75% span to 100% span of the airfoil.. .and a difference between a sweep angle at 100% span and the sweep angle at 75% span is 15 degrees or greater’ as claimed in Claims 1, 7 and 12” have been fully considered. The Office acknowledges that Lord does not disclose a difference in local aft sweep. However, the aforementioned limitations are deemed to be rendered obvious by the combination of Lejars and Lord, as indicated in the prior art rejections set forth below.



Specification
The disclosure is objected to because of the following informalities:  
	In the Abstract, line 2, “includes” should be changed to --include-- (for grammar).
In the Abstract, 2nd to last line, “are also provided” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:   
	In claim 12, line 7, “thereof” should be changed to --of--.
	Claim 13 is objected to due to dependency.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 5, 7, 8, 12, and 13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of Reynolds et al. (US 9,784,285 - hereafter referred to as Reynolds; previously cited).
In reference to claim 1
Although claim 1 of the instant application is not identical to Reynolds claim 12, they are not patentably distinct from one another. The application claim 1 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 1, the following comparison between Reynolds claim 12 and the application claim 1 underlines (see underlined features in the Reynolds claim 12) what elements have been excluded in the presentation of application claim 1.  
Application claim 1 
Reynolds claim 12 (via claim 8)
A variable stator vane comprising:

an airfoil disposed between spaced apart inner and outer buttons centered about a rotational axis, the inner and outer buttons each having a button forward edge portion and the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip, with a span of 0% at the root and 100% at the tip; and







wherein: the leading edge, at least a portion of which extends forward of the buttons, includes a local aft sweep at the tip, thereby forming a locally swept tip of the leading edge thereat, the local aft sweep at the tip extends from 75% span to 100% span of the airfoil to minimize leading edge endwall gaps at the tip, and a difference between a sweep 
assembly comprising: 

an inner and an outer button spaced apart and centered about a rotational axis, each of the inner and outer buttons having an edge circumscribed about the rotational axis at a 
button radius, the edge comprising a button forward edge portion and a button 
aft edge portion;  at least one annular row of variable stator vanes, each variable stator vane in the at least one annular row comprising: an airfoil disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip; and 

wherein the leading edge, at least a portion of which extends forward of the buttons, of the airfoil includes a local forward sweep at the 
root and a local aft sweep at the tip, thereby forming a locally swept root and tip of the leading edge, the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge tip 
and the button forward edge portion of the inner button is substantially vertically aligned with the locally swept leading edge root thereat; wherein, for each variable stator vane in the at least one annular row, the local forward sweep at the root extends from 0 up to 25% of the blade span and the local aft sweep at the tip extends from about 75% up to 100% of the blade span wherein a sweep offset of the local forward sweep is -15 degrees or less and the sweep offset of the local aft sweep is 15 degrees or greater to minimize leading edge endwall gaps at the root and the tip.


Thus, it is apparent, for the broadening aspect, that Reynolds claim 12 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by Reynolds claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over Reynolds claim 12 with respect to the broadening aspect.

In reference to claim 2 
Reynolds claim 12 addresses:
The variable stator vane of Claim 1, wherein the leading edge of the airfoil includes the local aft sweep at the tip of the airfoil in a shroud region of the compressor (note: “in a shroud region of the compressor” is not regarded as providing a structural limitation since it merely places the claimed invention characterized as “A variable stator vane assembly” relative to “a shroud region of the compressor”, which is outside the scope of the claimed invention). 



In reference to claim 5
Reynolds claim 12 addresses:
The variable stator vane of Claim 1, wherein the button forward edge portion of the inner button is spaced (i.e., radially spaced - at least a portion of “inner button” occupies a radially inner location compared to “leading edge” as implied by “an airfoil disposed between the spaced apart inner and outer buttons”) apart from the leading edge at the root.

In reference to claim 7
Although claim 7 of the instant application is not identical to Reynolds claim 12, they are not patentably distinct from one another. The application claim 7 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 7, the following comparison between Reynolds claim 12 and the application claim 7 underlines (see underlined features in the Reynolds claim 12) what elements have been excluded in the presentation of application claim 7.  
Application claim 7
Reynolds claim 12 (via claim 8)
A variable stator vane assembly comprising:

an inner and an outer button spaced apart and centered about a rotational axis, each of the inner and outer buttons having an edge circumscribed about the rotational axis at a button radius, each edge comprising a button forward edge portion and a button aft edge portion; at least one annular row of variable stator vanes, each variable stator vane in the at least one annular row comprising: an airfoil disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip, with a span of 0% at the root and 100% at the tip; and

wherein the leading edge of the airfoil, at least a portion of which extends forward of the buttons, includes a local aft sweep at the tip, thereby forming a locally swept tip of the leading edge, the local aft sweep at the tip extends from 75% span to 100% span of the airfoil to minimize leading edge endwall gaps at the tip, the button forward edge portion of the outer button is substantially vertically aligned with the locally swept tip of the leading edge and a difference between a 
assembly comprising: 

an inner and an outer button spaced apart and centered about a rotational axis, each of the inner and outer buttons having an edge circumscribed about the rotational axis at a 
button radius, the edge comprising a button forward edge portion and a button 
aft edge portion;  at least one annular row of variable stator vanes, each variable stator vane in the at least one annular row comprising: an airfoil disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip; and 

wherein the leading edge, at least a portion of which extends forward of the buttons, of the airfoil includes a local forward sweep at the 
root and a local aft sweep at the tip, thereby forming a locally swept root and tip of the leading edge, the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge tip 
thereat, and the button forward edge portion of the inner button is substantially vertically aligned with the locally swept leading edge root thereat; wherein, for each variable stator in the at least one annular row, the local forward sweep at the root extends from 0 up to 25% of the blade span and the local aft sweep at the tip extends from about 75% up to 100% of the blade span wherein a sweep offset of the local forward sweep is -15 degrees or less and the sweep offset of the local aft sweep is 15 degrees or greater to minimize leading edge endwall gaps at the root and the tip.


Thus, it is apparent, for the broadening aspect, that Reynolds claim 12 includes features that are not in application claim 7. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 7 is anticipated by Reynolds claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 7 is obvious over Reynolds claim 12 with respect to the broadening aspect.

In reference to claim 8 
Reynolds claim 12 addresses:
The variable stator vane assembly of Claim 7, wherein, for each variable stator vane in the at least one annular row, the leading edge of the airfoil includes the local aft sweep at the tip of the airfoil in a shroud region of a compressor (note: “in a shroud region of the compressor” is not regarded as providing a structural limitation since it merely places the claimed invention characterized as “A variable stator vane assembly” relative to “a shroud region of the compressor”, which is outside the scope of the claimed invention). 

In reference to claim 12
Although claim 12 of the instant application is not identical to Reynolds claim 12, they are not patentably distinct from one another. The application claim 12 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 12, the following comparison between Reynolds claim 12 and the application claim 12 underlines (see underlined features in the Reynolds claim 12) what elements have been excluded in the presentation of application claim 12 (note: although Reynolds claim 12 (via claim 8) is characterized as a product, and application claim 12 is characterized as a method, the steps of application claim 12 reciting “providing” and “disposing” do not result in more than the mere provision of the structural elements that follow).
Application claim 12
Reynolds claim 12 (via claim 8)
A method for minimizing endwall leakage in a variable stator vane assembly, the method comprising:

providing a variable stator vane for the variable stator vane assembly having spaced
apart inner and outer buttons centered about a rotational axis, the variable stator vane comprising an airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip with a span of 0% at the root and 100% at the tip, the leading edge, at least a portion thereof which extends forward of the buttons, including a local aft sweep at the tip that extends from 75% span to 100% span of the airfoil and a difference between a sweep angle at 100% span and the sweep angle at 75% span is 15 degrees or greater, thereby forming a locally swept tip of the leading edge to minimize leading edge endwall gaps at the tip; and disposing the variable stator vane between the spaced apart inner and outer buttons, the inner and outer buttons each having a button forward edge portion, the variable stator vane being disposed such that the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge at the tip.
A variable stator vane assembly comprising: 



an inner and an outer button spaced apart and centered about a rotational axis, each of the inner and outer buttons having an edge circumscribed about the rotational axis at a 
button radius, the edge comprising a button forward edge portion and a button 
aft edge portion;  at least one annular row of variable stator vanes, each variable stator vane in the at least one annular row comprising: an airfoil disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip; and wherein the leading edge, at least a portion of which extends forward of the buttons, of the airfoil includes a local forward sweep at the root and a local aft sweep at the tip, thereby forming a locally swept root and tip of the leading edge, the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge tip thereat, and the button forward edge portion of the inner button is substantially vertically aligned with the locally swept leading edge root thereat; wherein, for each variable stator vane in the at least one annular row, the local forward sweep at the root extends from 0 up to 25% of the blade span and the local aft sweep at the tip extends from about 75% up to 100% of the blade span wherein a sweep offset of the local forward sweep is -15 degrees or less and the sweep offset of the local aft sweep is 15 degrees or greater to minimize leading edge endwall gaps at the root and the tip.




In reference to claim 13
Reynolds claim 12 addresses, in an In Re Goodman analysis:
The method of Claim 12, wherein the step of providing the variable stator vane comprises providing the leading edge of the airfoil with the local aft sweep at the tip of the airfoil in a shroud region of a compressor (note: “in a shroud region of the compressor” is not regarded as providing a structural limitation since it merely places the claimed invention characterized as “A method for minimizing endwall leakage in a variable stator vane assembly” relative to “a shroud region of the compressor”, which is outside the scope of the claimed invention). 

	Claims 3 and 9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Reynolds claim 12 in view of Lejars et al. (US 2005/0175445 - hereafter referred to as Lejars; previously cited).

	In reference to claims 3 and 9
	Reynolds claim 12 addresses:
The variable stator vane of Claim 1. (claim 3)
The variable stator vane assembly of Claim 8. (claim 9)


the button forward edge portion of the outer button substantially covers the leading edge of the airfoil at the tip. (claim 3)
for each variable stator vane in the at least one annular row, the button forward edge portion of the outer button substantially covers the leading edge of the airfoil at the tip. (claim 9)

Lejars discloses:
a variable stator vane comprising a leading edge (see annotated Figure 1 below) and an outer button (see annotated Figure 1 below), wherein the leading edge is coextensive with a forward edge portion (i.e., the portion of the “outer button” to the left of the dashed-line shown below in annotated Figure 1) of the outer button at the intersection therebetween.

    PNG
    media_image1.png
    236
    264
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Reynolds claim 12 to make the leading edge coextensive with a forward edge portion of the outer button at an intersection therebetween, as disclosed by Lejars, for the purpose of maximizing the axial length of the vane at the interface with the outer button in order to maximize flow-turning thereat and/or maximize the strength of the connection between the vane and the outer button.

Reynolds claim 12 in view of Lejars therefore addresses:
the button forward edge portion of the outer button substantially covers (i.e., at least in a radial sense)(note: Applicant’s par. [0042] indicates that “substantially covers” results from “button forward edge portion 248a of the outer button 220 [being] substantially coextensive with the local aft swept leading edge”) the leading edge of the airfoil at the tip. (claim 3)
for each variable stator vane in the at least one annular row, the button forward edge portion of the outer button substantially covers (i.e., at least in a radial sense)(note: Applicant’s par. [0042] indicates that “substantially covers” results from “button forward edge portion 248a of the outer button 220 [being] substantially coextensive with the local aft swept leading edge”) the leading edge of the airfoil at the tip. (claim 9)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lejars et al. (US 2005/0175445 - hereafter referred to as Lejars; previously cited) in view of Agram et al. (US 6,129,512 - hereafter referred to as Agram; previously cited), and Lord (US 6,554,564; previously cited) and wherein Rice et al. (US 6,283,705 - hereafter referred to as Rice; previously cited) is cited on an evidentiary basis.


In reference to claim 1
Lejars discloses:
A variable stator vane comprising:
an airfoil (2 - Figure 1) and an outer button (see annotated Figure 1 below) centered about a rotational axis (i.e., the axis of the compressor 1), the outer button having a button forward edge portion and the airfoil including leading and trailing edges (see Figure 1), pressure and suction sides (inherent, but not labeled), and a root and a tip, with a span of 0% at the root and 100% at the tip; and
wherein:
the leading edge, at least a portion of which extends forward of the buttons, includes a local aft sweep (i.e., the circled portion including the curved portion, which is a location where the leading edge changes from radially-aligned to swept, and the swept portion, which extends radially outwardly from the curved portion, shown below in annotated Figure 1) at the tip, thereby forming a locally swept tip of the leading edge thereat; and
the button forward edge portion of the outer button is substantially vertically aligned (i.e., the leading edge of the vane intersects with a leading edge of the outer button as indicated by the intersection below in annotated Figure 1) with the locally swept tip of the leading edge.

    PNG
    media_image2.png
    276
    415
    media_image2.png
    Greyscale


Lejars does not disclose:
	the airfoil is between the outer button and an inner button;
	the inner button having a button forward edge portion.



a variable stator vane (2) comprising an airfoil (30) disposed between spaced apart inner and outer buttons (28,29; 9) and a having a leading edge that is forward of the buttons.

Rice teaches that it is known to embody the radially inner end of a variable stator vane in either a fixed configuration (as in Figures 7A, 8A, and 9) or a free configuration (as in Figure 11).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable vane of Lejars to configure the inner end of the vane in a fixed configuration and, thus, include an inner button, as disclosed by Agram, for the purpose of providing increased support of the vane (i.e., by precluding bending/deflection that would otherwise occur from the inner end being a free configuration), and to make the leading edge of the airfoil extend forward of the inner and outer buttons, as further disclosed by Agram, as a means for configuring the airfoil to have a desired chord length in order to achieve a desired degree of flow control.

Lejars also does not disclose:
the local aft sweep at the tip extends from 75% span to 100% span of the airfoil to minimize leading edge endwall gaps at the tip, and a difference between a sweep angle at 100% span and the sweep angle at 75% span is 15 degrees or greater.

Lord discloses:
a gas turbine engine vane comprising a tip having an aft swept leading edge with a sweep offset (see angle B in Figures 8a and 8d) across a span extension, wherein the specific angle value and span extension is selected based on a compromise between various parameters including noise reduction (see col.4:ll.38-51), and the best noise reduction occurs with sweep angles greater than 15 degrees (i.e., 25 degrees to 50 degrees) in a span extension range (i.e., the radially outer 10% to 30%) including 75% to 100% span.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of the assembly of Lejars to make the local aft sweep extend from 75% of span up to 100% of span and to make the sweep angle (i.e., the angle of the swept portion of the identified “local aft sweep” in Lejars Figure 1) have an angle value of 25 degrees to 50 degrees, as disclosed by Lord, for the purpose of achieving a desired degree of noise reduction.

Lejars in view of Agram and Lord therefore addresses:
	the airfoil is between the outer button (Lejars) and an inner button (Agram - 28,29);
the inner button having a button forward edge portion (i.e., the leading edge of the “inner button”);
the local aft sweep at the tip extends (due to the modification over Lord) from 75% span to 100% span of the airfoil to minimize leading edge endwall gaps at the tip (note: “to minimize leading edge endwall gaps at the tip” is considered to be a statement of intended result that does not structurally limit the invention), and a difference between a sweep angle at 100% span and the sweep angle at 75% span is 15 degrees or greater (i.e., in the proposed combination, using the angle convention of Lord Figure 8a, the swept portion of the identified “local aft sweep” has an angle of 25 degrees to 50 degrees at 100% span, whereas the angle of the curved portion of the identified “local aft sweep” includes sweep angles that are within at least the range 0 degrees < angle ≤ 10-35 degrees).





In reference to claim 2 
Lejars in view of Agram and Lord addresses:
The variable stator vane of Claim 1, wherein the leading edge of the airfoil (Lejars - 2) includes the local aft sweep at the tip of the airfoil in a shroud region (9 - Lejars Figure 1) of a compressor (see Lejars par. [0001]).

In reference to claim 3
Lejars in view of Agram and Lord addresses:
The variable stator vane of Claim 1, wherein the button forward edge portion of the outer button (Lejars) substantially covers (i.e., in a radial sense due to the intersection shown above in annotated Lejars Figure 1)(note: Applicant’s par. [0042] indicates that “substantially covers” results from “button forward edge portion 248a of the outer button 220 [being] substantially coextensive with the local aft swept leading edge”) the leading edge of the airfoil (Lejars - 2) at the tip.

In reference to claim 5
Lejars in view of Agram and Lord addresses:
The variable stator vane of Claim 1, wherein the button forward edge portion of the inner button (Agram - 28,29) is spaced apart (i.e., radially spaced, at the least - see Agram Figure 1 and note that the modification over Lejars would necessarily result in such radial spacing) from the leading edge at the root.

In reference to claim 7
Lejars in view of Agram and Lord, as combined in the rejection of claim 1, addresses:
A variable stator vane assembly comprising:
an inner (Agram - 28,29) and an outer button (see annotated Lejars Figure 1 above) spaced apart and centered about a rotational axis (i.e., the axis of Lejars compressor 1), each of the inner and outer buttons having an edge circumscribed about the rotational axis at a button radius (note: in order to maintain the variability / pivotability of Lejars vane 2, it is inherent for both the “inner and outer buttons” of the proposed combination to have an outer edge that circumscribes the rotational axis of the vane), each edge comprising a button forward edge portion and a button aft edge portion;
at least one annular row of variable stator vanes (see Lejars par. [0020]), each variable stator vane in the at least one annular row comprising:
an airfoil (Lejars - 2) disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges (see Lejars Figure 1), pressure and suction sides (inherent to Lejars airfoil 2, but not labeled), and a root and a tip, with a span of 0% at the root and 100% at the tip; and
wherein the leading edge of the airfoil, at least a portion of which extends forward (as in Agram - see the rejection of claim 1) of the buttons, includes a local aft sweep (i.e., the circled portion including the curved portion, which is a location where the leading edge changes from radially-aligned to swept, and the swept portion, which extends radially outwardly from the curved portion, shown above in annotated Lejars Figure 1) at the tip, thereby forming a locally swept tip of the leading edge, the local aft sweep at the tip extends (due to the modification over Lord) from 75% span to 100% span of the airfoil to minimize leading edge endwall gaps at the tip (note: “to minimize leading edge endwall gaps at the tip” is considered to be a statement of intended result that does not structurally limit the invention), the button forward edge portion of the outer button is substantially vertically aligned (i.e., the leading edge of the vane intersects with a leading edge of the outer button as indicated by the intersection above in annotated Lejars Figure 1) with the locally swept tip of the leading edge and a difference between a sweep angle at 100% span and the sweep angle at 75% span is 15 degrees or greater (i.e., in the proposed combination, using the angle convention of Lord Figure 8a, the swept portion of the identified “local aft sweep” has an angle of 25 degrees to 50 degrees at 100% span, whereas the angle of the curved portion of the identified “local aft sweep” includes sweep angles that are within at least the range 0 degrees < angle ≤ 10-35 degrees).

In reference to claim 8 
Lejars in view of Agram and Lord addresses:
The variable stator vane assembly of Claim 7, wherein, for each variable stator vane in the at least one annular row, the leading edge of the airfoil (Lejars - 2) includes the local aft sweep at the tip of the airfoil in a shroud region (9 - Lejars Figure 1) of a compressor (see Lejars par. [0001]).

In reference to claim 9
Lejars in view of Agram and Lord addresses:
The variable stator vane assembly of Claim 8, wherein, for each variable stator vane in the at least one annular row, the button forward edge portions of the outer button (Lejars) substantially covers (i.e., in a radial sense due to the intersection shown above in annotated Lejars Figure 1)(note: Applicant’s par. [0042] indicates that “substantially covers” results from “button forward edge portion 248a of the outer button 220 [being] substantially coextensive with the local aft swept leading edge”) the leading edge of the airfoil (Lejars - 2) at the tip.

In reference to claim 12
Lejars in view of Agram and Lord, as combined in the rejection of claim 1, addresses:
A method for minimizing endwall leakage in a variable stator vane assembly, the method comprising:
providing a variable stator vane for the variable stator vane assembly having spaced apart inner (Agram - 28,29) and outer buttons (see annotated Lejars Figure 1 above) centered about a rotational axis (i.e., the center axis of Lejars compressor 1), the variable stator vane comprising an airfoil (Lejars - 2) including leading and trailing edges (see Lejars Figure 1), pressure and suction sides (inherent to Lejars blade 2, but not labeled), and a root (i.e., a radially inner end of Lejars airfoil 2) and a tip with a span of 0% at the root and 100% at the tip, the leading edge, at least a portion thereof which extends forward (as in Lejars and Agram - see the rejection of claim 1) of the buttons, including a local aft sweep (i.e., the circled portion including the curved portion, which is a location where the leading edge changes from radially-aligned to swept, and the swept portion, which extends radially outwardly from the curved portion, shown above in annotated Lejars Figure 1) at the tip that extends (due to the modification over Lord) from 75% span to 100% span of the airfoil and a difference between a sweep angle at 100% span and the sweep angle at 75% span is 15 degrees or greater (i.e., in the proposed combination, using the angle convention of Lord Figure 8a, the swept portion of the identified “local aft sweep” has an angle of 25 degrees to 50 degrees at 100% span, whereas the angle of the curved portion of the identified “local aft sweep” includes sweep angles that are within at least the range 0 degrees < angle ≤ 10-35 degrees), thereby forming a locally swept tip of the leading edge to minimize leading edge endwall gaps at the tip (note: “to minimize leading edge endwall gaps at the tip” is considered to be a statement of intended result that does not structurally limit the invention); and
disposing (see above rejection of claim 1) the variable stator vane between the spaced apart inner and outer buttons, the inner and outer buttons each having a button forward edge portion, the variable stator vane being disposed such that the button forward edge portion of the outer button is substantially vertically aligned (i.e., the leading edge of the vane intersects with a leading edge of the outer button as indicated by the intersection above in annotated Lejars Figure 1) with the locally swept leading edge at the tip.





In reference to claim 13 
Lejars in view of Agram and Lord addresses:
The method of Claim 12, wherein the step of providing the variable stator vane  comprises providing the leading edge of the airfoil (Lejars - 2) with the local aft sweep at the tip of the airfoil in a shroud region (9 - Lejars Figure 1) of a compressor (see Lejars par. [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
	
/JUAN G FLORES/Primary Examiner, Art Unit 3745